Citation Nr: 1038825	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-24 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether severance of service connection for porphyria cutanea 
tarda is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied a claim for service connection for porphyria 
cutanea tarda. As indicated in the Board's prior remand, however, 
the Veteran had already filed a timely notice of disagreement 
(NOD) with an earlier August 2005 rating decision implementing 
the severance of service connection for porphyria cutanea tarda. 
Therefore, the correct issue on appeal              is indeed the 
propriety of the severance of service connection, as stated above 
on the title page.

In October 2009, the Board remanded this case for the Veteran to 
have the opportunity to attend a hearing before RO personnel. He 
later declined this option, requesting and obtaining instead an 
informal conference with a Decision Review Officer (DRO). The 
case has since been returned to the Board. 


FINDING OF FACT

The RO's April 2005 rating decision which granted service 
connection for porphyria cutanea tarda was not clearly flawed or 
undebatably erroneous.            Regardless of the RO's initial 
misapplication of the law governing presumptive service 
connection, there was sufficient factual basis to establish 
direct service incurrence of porphyria cutanea tarda.







CONCLUSION OF LAW

The severance of service connection for porphyria cutanea tarda 
was improper,         and restoration of service connection for 
this condition is warranted. 38 U.S.C.A.               §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.105(d) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A.       §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010). 

As indicated below the Board is granting the benefit sought on 
appeal of restoration of service connection for porphyria cutanea 
tarda. Hence, even assuming, without deciding, that any error was 
committed as to implementation of the VCAA's duty to notify and 
assist provisions, such error was harmless in its application to 
adjudication of this matter, and need not be further discussed. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

For similar reasons, the Board need not conclusively address 
whether the RO properly provided the requisite procedural due 
process measures before carrying out its severance action, though 
it appears that such appropriate measures were taken pursuant to 
the Board's remand order to provide an opportunity for an RO 
hearing in this case.


Background and Analysis

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). 
Service connection may also be granted for a disease diagnosed 
after discharge, where all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Pertinent VA law and regulations further provide that a veteran 
who served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to an 
herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii). Furthermore, those diseases that are 
listed at  38 C.F.R. § 3.309(e) shall be presumptively service 
connected if there are circumstances establishing herbicide agent 
exposure during active military service, even though there is no 
record of such disease during service. Generally, the regulation 
applies where an enumerated disease becomes manifest to a degree 
of        10 percent or more at any time after service. 38 C.F.R. 
§ 3.307(a)(6)(ii).                 The exception to this rule is 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military service.

The provisions for presumptive service connection nonetheless do 
not preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that his exposure 
to Agent Orange led to the development of the claimed disability 
after service. See Combee v. Brown, 34 F.3d 1039, 1044           
(Fed. Cir. 1994).

Once service connection has been granted, it will be severed only 
where evidence establishes that the grant of service connection 
was clearly and unmistakably erroneous (the burden of proof being 
on the Government). See 38 C.F.R. § 3.105(d) (2010). See also 
Stallworth v. Nicholson, 20 Vet. App. 482 (2006).
 
"Clear and unmistakable error" is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Fugo v. Brown,          6 Vet. App. 40 (1993).
 
The Court of Appeals for Veterans Claims has set forth a three-
pronged test to determine whether clear and unmistakable error 
(CUE) was present in a prior determination. The criteria are: (1) 
either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions in effect at 
the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable error 
must be based upon the record and law that existed at the time of 
the prior adjudication in question. Russel v. Principi, 3 Vet. 
App. 310 (1992); Fugo v. Brown, supra at 43-44.

Although the same standards for determining whether there was CUE 
in a final decision apply when determining whether for the 
purpose of severing service connection there was CUE in a 
decision granting service connection, reviewable evidence in a 
severance claim is not limited to that which was before the RO in 
making its initial service connection award. Daniels v. Gober, 10 
Vet. App. 474, 480 (1998).

Evidence of record in this case sets forth that through a 
November 1966 military separation examination the Veteran was 
found to have tinea versicolor, and tinea corporis of the upper 
body.

Medical records of treatment by a Dr. R.C.C., private physician, 
establish that in December 1999 the Veteran was first formally 
diagnosed with porphyria cutanea tarda. The June 2003 report from 
this physician indicates continued monitoring of the Veteran's 
condition, including the use of phlebotomy for treatment purposes 
to remove an excess of iron from the bloodstream. 

Through October 2004 correspondence, Dr. R.C.C. recounted the 
Veteran's medical history, and observed that his diagnosis of 
porphyria cutanea tarda was well described in association to 
liver damage from a number of toxins including alcohol, chronic 
hepatitis C, and drugs and chemicals such as estrogen and dioxin 
along with other herbicides and pesticides. According to the 
physician, the Veteran served in Vietnam and was exposed to Agent 
Orange, and it was very likely that his problem had been caused 
by his exposure to this toxin.  

The reports of August 2004 VA Compensation and Pension 
examinations both dermatologic, and for general medical 
evaluation, denote medical diagnoses of porphyria cutanea tarda. 

An October 2004 letter from Dr. M.M. confirms that the Veteran 
had porphyria cutanea tarda, and observed that there were many 
different causes of this disorder including alcohol, certain 
medications, and exposure to certain liver toxins such as dioxins 
or viruses.

Initially, by an April 2005 rating decision, the RO granted 
service connection for porphyria cutanea tarda and assigned a 10 
percent evaluation, effective March 11, 2003. The stated 
rationale was that the regulations on presumptive service 
connection allowed for the grant, given the Veteran's service in 
Vietnam, and       the fact that porphyria cutanea tarda was 
amongst those conditions presumptively service-connected based on 
underlying herbicide exposure (under appropriate circumstances), 
pursuant to 38 C.F.R. § 3.309(e).  

However, in a June 2005 rating decision, the RO proposed to sever 
service connection for porphyria cutanea tarda, citing the 
regulation requiring that this condition have first manifested 
within one-year of the last date of exposure              to 
herbicides to permit presumptive service connection, and 
observing that said condition had not been met in this case. 
Instead, the Veteran had not been diagnosed with porphyria 
cutanea tarda until 1999, nearly 30 years after service. Thus, 
the prior basis for granting benefits of presumptive service 
connection based upon Agent Orange exposure was invalid. By an 
August 2005 rating action, the RO implemented the severance of 
service connection. 

In her October 2005 statement, the Veteran's spouse recalled that 
when                the Veteran returned home from Vietnam in 
1967 he had light blotches over his arms, and when questioned 
about this stated the condition was caused by exposure to the sun 
and would clear up. She further recalled that the condition 
disappeared three to four years later, but manifested itself 
again in 1999 through the appearance of blisters. The October 
2005 statement from the Veteran's mother similarly recounts 
having seen the Veteran with white skin pigmented patches on his 
body when returning from Vietnam. 

A VA dermatological examination was completed June 2007, in which 
the examiner conducted a claims file review including service 
treatment records (STRs). Following a physical examination, the 
examiner addressed the etiology of porphyria cutanea tarda, 
observing that the Veteran's tinea corporis and tinea versicolor 
in service was a fungal skin infection that was common in the 
general population, and distinct from porphyria cutanea tarda. 
According to the examiner, tinea was not known to develop into 
porphyria cutanea tarda, nor was it a known risk factor for the 
same. As such, the issue presented was whether the Veteran's 
porphyria cutanea tarda was misdiagnosed in military service as 
tinea.                  The examiner noted that she obviously did 
not have the opportunity to examine                the Veteran's 
skin eruptions during military service, and thus could not 
determine the actual presentation or how characteristic it was or 
was not for the diagnosis of tinea. The conclusion was that the 
VA examiner could not make a determination without pure 
speculation as to whether tinea diagnosed in the military service 
was actually a misdiagnosis, and if the Veteran was really 
manifesting skin findings of porphyria cutanea tarda at that 
time. 

More recently, in June 2010 correspondence, Dr. R.C.C. reiterated 
his earlier conclusion, stating that he believed the Veteran's 
exposure to Agent Orange while in Southeast Asia was related to 
his skin disease, even though the skin lesions            did not 
manifest for many years later. 

Upon review of the matter at hand in light of the competent 
medical evidence of record, the Board concludes that the 
severance of entitlement to service connection for porphyria 
cutanea tarda was not warranted, inasmuch as CUE cannot be said 
to have existed in the RO's original decision to grant this 
benefit. Whereas the original April 2005 rating decision granting 
service connection may have improperly applied the law governing 
presumptive service connection, there was nonetheless a valid 
independent grounds to grant the Veteran's claim of direct 
service connection (i.e., without application of any regulatory 
presumption). The April 2005 rating decision found that porphyria 
cutanea tarda should be presumptively service-connected under 38 
C.F.R. § 3.309(e) even though the record showed to the contrary, 
that said condition did not develop until more than one-year 
after first exposure to Agent Orange. Indeed, it first manifested 
in 1999, well outside the        one-year time limit in which it 
had to appear to warrant presumptive service connection. So the 
RO's April 2005 decision misconstrued the regulations on 
presumptive service connection -- this much is clearly the case. 
While a legal error was made, this still did not amount to CUE, 
for CUE requires additionally that the error in question have 
been of the sort which would have manifestly changed the 
decisional outcome at the time it was made. Fugo, supra. The 
Board finds in this regard that the RO's initial misstatement on 
the law of presumptive service connection was no more than a 
harmless error here, inasmuch as there was a wholly valid and 
alternative grounds of recovery under the conventional theory of 
direct service incurrence of porphyria cutanea tarda. 


To this effect, through the October 2004 statement of Dr. D.C.C., 
there is competent and probative medical evidence directly 
linking the Veteran's porphyria cutanea tarda with an incident of 
his military service, namely, that of Agent Orange exposure. This 
physician was aware of the Veteran's service in Vietnam and 
presumed Agent Orange exposure, and believed it to be "very 
likely" that his dermatological condition was due to exposure to 
the dioxin present in that tactical herbicide. Such a statement 
from a qualified medical treatment provider offers expressly 
stated proof of a medical nexus between the disability claimed, 
and military service. As further support for this medical 
conclusion, Dr. R.C.C.              has since offered another 
opinion in June 2010 reiterating his statement, and        this 
notwithstanding that skin lesions did not initially appear until 
several years       post-service. Regardless of this more recent 
opinion, which may be fairly considered in the instant appeal as 
new evidence, based upon the October 2004 statement in and of 
itself there was competent and credible evidence of a medical 
nexus to military service. The importance of this opinion to 
establishing service connection is not diminished by inquiry into 
its probative weight, and any critique that may be advanced 
regarding its grounding in established scientific and medical 
principles, or the medical history in this particular case. The 
fact remains that the October 2004 physician's opinion overtly 
substantiates direct service connection, regardless of perhaps 
missing a lengthy rationale or having been completed by an expert 
in the consequences of dioxin exposure. Indeed, when evaluating a 
claim for CUE, mere disagreement with the weighing of the 
evidence cannot arise to a finding of CUE in a prior decision. 
There is sufficient basis from the existing October 2004 opinion 
therefore to establish service connection, and insulate this 
finding from collateral review by means of a CUE inquiry. 

Nor for that matter, is the June 2007 VA examination's contrary 
conclusion on the subject of medical nexus detrimental in this 
case. The conclusion that the examiner could not conclusively 
determine whether tinea diagnosed in military service was 
actually a misdiagnosis for the presence of porphyria cutanea 
tarda may rule out a connection between tinea corpis and tinea 
versicolor found in service, and later claimed dermatological 
disability. Even so, the conclusion of the October 2004 
physician's report never relied on the assumption that tinea 
during service was misdiagnosed. Rather, the one underlying basis 
of that opinion was that porphyria cutanea tarda was a delayed 
manifestation of Agent Orange exposure. So the aforementioned 
negative evidence on causation has little impact upon the review 
of the soundness of the April 2005 original RO rating decision 
awarding service connection.  

In summary, the Board's review of the record indicates no 
discernible factual or legal error which would have manifestly 
changed the outcome of the original        April 2005 RO rating 
decision in this case. The comprehensive case facts were properly 
before the VA adjudicator at that time, so there was no factual 
error.             While there may have been legal error in 
improperly granting service connection under the laws pertaining 
to presumptive service connection, ultimately this was not an 
outcome dispositive error given that additional grounds still 
existed to award service connection on a direct basis. In view of 
the above, therefore, the Board finds that the RO's decision to 
sever service connection for porphyria cutanea tarda was 
improper, and that restoration of this benefit is warranted.


ORDER

Service connection for porphyria cutanea tarda is restored. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


